Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 1 of 62   PageID #: 2993



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

       LASHUNNA WILSON,                 :
                                        :
             Plaintiff,                 :
                                        :
       vs.                              :   CIVIL ACTION NO. 18-00461-B
                                        :
       WARDEN CYNTHIA STEWART, et       :
       al.,                             :
                                        :
             Defendants.

                                      ORDER

             Plaintiff Lashunna Wilson (“Plaintiff”), as administratrix

   and personal representative of the estate of William Henry Harris

   Jr., deceased, filed a complaint under 42 U.S.C. § 1983.1                This

   matter is now before the Court on the motions for summary judgment

   filed by Corizon Health, Inc., Dr. Patrick Arnold, M.D., Ramona

   Garrick, LPN, Arthur Long, RN, Regina Bolar, Tracy Craft, Sandra

   Dailey, Rashun Johnson, Kenneth Mason, Nathan McQuirter, Terry

   Raybon, and Cynthia Stewart (Docs. 115, 118, 121, 127).                  Also

   pending before the Court are Defendants’ motions to preclude

   testimony (Docs. 113, 114, 125, 126), Plaintiff’s motion to amend

   order (Doc. 168), and Defendants’ motion to strike (Doc. 169).




   1 Pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure
   73, the parties consented to have the undersigned conduct any and
   all proceedings in this case. (Doc. 100).
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 2 of 62    PageID #: 2994



   All of the motions have been fully briefed and are ripe for

   resolution.

        After careful review of the pleadings, and for the reasons

   set forth below, it is ordered that Defendants’ motions for summary

   judgment be granted, in part, and denied, in part; that Defendants’

   motion to preclude be granted, in part, and denied, in part; that

   Plaintiff’s motion to amend order be denied; and that Defendants’

   motion to strike Plaintiff’s motion to amend the Court’s order be

   denied as moot.

        I.     Summary of Factual Allegations and Proceedings.2

        The tragic events in this case occurred in January 2017, when

   William Henry Harris, Jr. (“Harris”) died while an inmate in the

   custody of the Alabama Department of Corrections. The autopsy

   report lists Harris’ death as methamphetamine overdose.                Harris’

   sister, Lashunna Wilson, as the administratrix of his estate, filed

   the instant action against correctional employees of the Alabama

   Department of Corrections, namely Regina Bolar (“Bolar”), Tracy

   Craft     (“Craft”),   Sandra    Dailey    (“Dailey”),       Rashun    Johnson

   (“Johnson”),      Kenneth     Mason     (“Mason”),     Nathan         McQuirter

   (“McQuirter”),    Terry     Raybon    (“Raybon”),    and   Cynthia     Stewart



   2 The “facts, as accepted at the summary judgment stage of the
   proceedings, may not be the actual facts of the case.” Priester v.
   City of Riviera Beach, 208 F.3d 919, 925 n.3 (11th Cir.
   2000)(internal quotation marks omitted).



                                    2
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 3 of 62        PageID #: 2995



   (“Stewart”);     and     against     medical    Defendants,    namely,     Corizon

   Medical     Services,         LLC    (“Corizon”),        and   three      of     its

   employees/medical providers, namely, Dr. Patrick Arnold, M.D.

   (“Arnold”), Ramona Garrick, LPN (“Garrick”), and Arthur Long, RN

   (“Long”).       Wilson    contends       that   the   proximate   cause    of    her

   brother’s death was the negligence, wantonness, willfulness, and

   deliberate indifference to serious medical needs exhibited by

   these Defendants.

        At all times relevant to this action, Corizon contracted with

   the Alabama Department of Corrections to provide physical medical

   care to inmates housed at its correctional centers, including

   Holman Correctional Facility.            (Doc. 117-2 at 3; Doc. 120-1 at 3).

   In January 2017, Corizon provided nurses to staff the health care

   units in the correctional centers and contracted with Dr. Arnold

   to provide physical medical care to inmates at Holman.                         (Id.).

   Dr. Arnold was on call, but was not physically present, on January

   21, 2017, the date that Harris died, and on the day before his

   death.    (Id. at 4).         Garrick, an LPN, and Long, an RN, treated

   Harris in the Healthcare Unit (“HCU”) approximately twenty-two

   hours before Harris was discovered dead in his cell.

        At   the    time    of    his   death,     Harris   was   assigned    to     the

   segregation unit at Holman.              (Doc. 117-1 at 2).       In the week or

   two preceding his death, at least two correctional officers, namely

   Officer Moody and Defendant Officer Mason, observed that Harris


                                        3
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 4 of 62    PageID #: 2996



   appeared to be acting out of character.           (Doc.      138-1 at 25-26,

   67).    His normally tidy cell was in disarray, and Moody surmised

   that Wilson might have been intoxicated or under the influence of

   something.     (Doc. 138-1 at 67; Doc. 144-1 at 27, 69).

          On January 21, 2017, during the 2:00 a.m. pill call rounds,

   Officer Mason informed Nurse Garrick that something appeared to be

   wrong with inmate Harris and that Harris needed to see her.

   Garrick gave Harris his medicine but did not examine Harris at

   that time.3    (Doc. 145, Ex. 4, Mason I&I statement; Doc. 145, Ex.

   5, Garrick I&I statement).      Approximately two hours later, Officer

   Mason smelled Clorox on Harris and            observed that Harris was

   speaking “thick tongued,” with slurred speech, and appeared to be

   under the influence. His clothing was wet, and he had difficulty

   walking.     (Doc. 138-1 at 67; Doc. 139).

          Mason escorted Harris to the HCU, accompanied by Officers

   Johnson and Craft.       (Doc. 117-3 at 4; Doc. 144-1 at 24, 28).

   Defendants Nurse Long and Nurse Garrick were on duty in the HCU

   when Harris arrived.      (Doc. 117-3 at 4).       The nurses noted that

   Harris smelled of bleach, that he had a sore throat, and that he



   3In her I&I statement, Nurse Garrick reported that Harris took his
   medicine during the morning pill call round on January 21, 2017,
   and that she told Officer Mason that she would be back. Not long
   after that, at approximately 4:15 a.m., Mason brought Harris to
   the HCU. (Doc. 139; Doc. 145, Garrick I&I statement; Doc. 117-3
   at 4; Doc. 144-1 at 24, 28).



                                    4
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 5 of 62   PageID #: 2997




   had difficulty swallowing.4       (Id. at 4, 9-10; Doc. 123-3 at 4-7;

   Doc. 139; Doc. 144-1 at 5-8, 31).           In addition, Nurse Garrick

   observed that Harris was acting as if he might be high.             When she

   asked Harris if he was on any drugs, he said “no.”              (Doc. 139).

   Garrick also questioned Harris about the bleach smell, and he

   explained that he had been cleaning his cell.         (Doc. 144-1 at 31).

        Nurses Long and Garrick performed a physical examination of

   Harris which revealed that his tonsils were red5 (Doc. 144-1 at

   31) and that his vital signs were normal, with the exception of

   mildly elevated pulse and blood pressure readings. 6            (Doc. 117-3

   at 4, 9-10).    Long and Garrick also noted that Harris’ respiratory

   systems were normal; his lung sounds were clear; and his eyes,

   nose, and skin were normal.       (Id.; Doc. 144-1 at 10, 31).


   4Nurse Long testified that it may have been Officer Mason who
   reported that inmate Harris was having trouble swallowing. (Doc.
   144-1 at 11). Nurse Garrick observed that Harris appeared to be
   “kind of choking.” (Doc. 139).

   5Nurse Garrick stated in her I&I statement that Harris reported
   that his throat was sore.    Upon examination, she saw that his
   tonsil on the left side was swollen.       (Doc. 139).    In her
   deposition, she stated that Harris’ tonsils were not “excessively
   swollen” and “were not obstructing his airway.” (Doc. 138-1 at
   18).

   6Harris’ temperature was 98.2; his pulse was 113; his respirations
   were 18; his blood pressure was 120/100; his oxygen saturation
   rate was 95%; and his respiratory systems were normal. Nurse Long
   testified that he attributed Harris’ slightly elevated pulse to
   him having just walked up a hill to the HCU and his slightly
   elevated blood pressure to him having been non-compliant with his
   prescribed blood pressure medication. (Doc. 117-3 at 4-5; Doc.
   144-1 at 31).

                                    5
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 6 of 62   PageID #: 2998



        Harris was able to communicate, was coherent and logical, was

   able to sit on the examination table while the physical assessment

   was taken, and did not complain of any symptoms besides difficulty

   swallowing.     (Doc. 123-3 at 4-7).      Nurse Garrick examined Harris’

   throat and observed no obstruction, although Harris’ tonsils were

   a little red and/or swollen.          (Doc. 138-1 at 18).

        At   the   conclusion   of   their    examination   and   questioning,

   Nurses Garrick and Long assessed Harris as having an allergic

   reaction to bleach.      (Doc. 123-4 at 10-11).       They suggested that

   Harris remain in the HCU until his cell could be cleaned of the

   bleach, but he refused and insisted on returning to his cell.

   (Doc. 117-3 at 4, 9-10; Doc. 144-1 at 5).         Mason informed Long and

   Garrick that Harris’ cell would be ventilated, and subsequent

   thereto, Macon ventilated the cell with the use of fans.               (Id.;

   Doc. 144-1 at 5).

        Prison records reflect that Harris received all of his meals

   on January 21st, as well as his morning medication.             (Doc. 138-1

   at 23).   At approximately 5:00 p.m., during pill call, Harris was

   observed lying on his bed. (Doc. 138-1 at 23; Doc. 139).                 When

   Harris was called by Officer Moody, he rolled over, but refused to

   get up for his afternoon medication.7 (Doc. 139).            Later that day,


   7 The Court notes that the I&I report reflects that Moody stated
   that Harris refused his medication at the 5:00 a.m. pill call on
   January 21, 2017. (Doc. 138-1 at 67). However, in Moody’s actual
   audio statement to the I&I investigator, Officer Moody clearly

                                     6
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 7 of 62         PageID #: 2999



   at approximately 6:30 p.m., inmates in the segregation unit began

   yelling “man down, man down” in order to alert the guards that

   Harris was in medical distress. (Doc. 117-5 at 9-11).                      No guards

   came. (Id.). Although prison records reflect that officer Johnson

   conducted a count in the segregation unit between 6:15 and 7:08

   p.m., and that between 9:01 and 9:20 pm, officer Mason escorted

   Nurse Thomas to segregation for pill call, officer McQuirter

   testified that, on January 21st, he was assigned to cubicle 5 in

   the segregation unit from 6:00 to 10:00 pm, and that, during his

   shift, no one came to the segregation unit.              (Doc.      128-15 at 4).

         On January 22, 2017, Officers Johnson and Craft escorted Nurse

   Garrick for the morning pill call round and discovered Harris dead

   in his cell at approximately 2:40 a.m.8            (Doc. 117-3 at 7; Doc.

   117-4 at 7; Doc. 128-3 at 4-5; Doc. 145, Ex. 5).                  As noted, supra,

   an   autopsy     revealed   the   cause   of   death    as   toxic        effects   of

   methamphetamine.      (Doc. 117-2 at 4).

         In   the    amended   complaint,    Wilson       asserts      the    following

   claims: (1) against ADOC Defendants Johnson, Mason, Craft and

   McQuirter - failure to provide adequate medical care resulting in




   stated that Harris refused his medication                    at    the    5:00   p.m.
   (afternoon) pill call. (Doc. 139).
   8 The Court notes that the events occurring between 6:30 p.m. on
   January 21, 2017, and 2:40 a.m. on January 22, 2017, are largely
   in dispute.



                                      7
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 8 of 62   PageID #: 3000



   wrongful death in violation of 42 U.S.C. § 1983 (First Cause of

   Action); (2) against ADOC Defendants Stewart, Raybon, Dailey, and

   Bolar - failure to hire, train, and supervise in violation of 42

   U.S.C. § 1983 (Second Cause of Action); (3) against ADOC Defendants

   Johnson, Mason, Craft, and McQuirter - wrongful death under state

   law (Third Cause of Action); (4) against ADOC Defendants Stewart,

   Raybon, Dailey, and Bolar - wrongful death under state law (Fourth

   Cause of Action);9 (5) against medical Defendants Nurses Garrick

   and Long - failure to provide adequate medical care resulting in

   wrongful death in violation of 42 U.S.C. § 1983 (Sixth Cause of

   Action); (6) against medical Defendant Dr. Arnold - failure to

   hire, train, and supervise in violation of 42 U.S.C. § 1983

   (Seventh Cause of Action); (7) against medical Defendants Nurses

   Garrick and Long - wrongful death under state law (Eighth Cause of

   Action); (8) against medical Defendant Dr. Arnold - wrongful death

   under state law (Ninth Cause of Action); (9) against medical

   Defendant Corizon – Agency (Tenth Cause of Action); (10) against

   medical Defendants Nurses Garrick and Long - medical malpractice

   under state law (Eleventh Cause of Action); and (11) against

   medical Defendants Dr. Arnold and Corizon - medical malpractice

   under state law (Twelfth Cause of Action).         (Doc. 17).

          Defendants have filed answers denying Plaintiff’s allegations



   9   There is no Fifth cause of action.

                                    8
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 9 of 62    PageID #: 3001



   and motions for summary judgment on all claims, with supporting

   evidentiary submissions.       Plaintiff has likewise filed responses

   to   Defendants’      submissions,      with     supporting      evidentiary

   submissions.    All motions are now ripe for consideration.

        II. Summary Judgment Standard.

        In analyzing the propriety of a motion for summary judgment,

   the Court begins with these basic principles.              The Federal Rules

   of Civil Procedure grant this Court authority under Rule 56 to

   render “judgment as a matter of law” to a party who moves for

   summary judgment.     Federal Rule of Civil Procedure 56(a) provides

   that “[t]he court shall grant summary judgment if the movant shows

   that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.”                The party

   moving for summary judgment bears the “initial responsibility of

   informing the district court of the basis for [their] motion, and

   identifying those portions of ‘the pleadings, depositions, answers

   to interrogatories, and admissions on file, together with the

   affidavits,    if   any,’   which    [they]    believe[]     demonstrate   the

   absence of a genuine issue of material fact.” Clark v. Coats &

   Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991) (bracketed text

   added)(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

        If the moving party does not have the burden of proof at

   trial, they may show that “there is an absence of evidence to

   support the nonmoving party’s case.” United States v. Four Parcels


                                    9
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 10 of 62   PageID #: 3002



   of Real Property, 941 F.2d 1428, 1437 (11th Cir. 1991) (citations

   omitted).    Alternatively, the moving party may support its “motion

   for summary judgment with affirmative evidence demonstrating that

   the nonmoving party will be unable to prove its case at trial.”

   Id.   If the moving party meets this burden, the non-movant, as the

   party bearing the burden of proof at trial, must set forth specific

   facts, supported by citation to the evidence, to support the

   elements of the case at trial, and therefore, establish that there

   is a genuine issue for trial.      Fed. R. Civ. P. 56(c).       See Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 248, 252, 257 (1986)(“This

   is true even where the evidence is likely to be within the

   possession of the defendant, as long as the plaintiff has had a

   full opportunity to conduct discovery.”).

         Overall, the Court must “resolve all issues of material fact

   in favor of the [non-movant], and then determine the legal question

   of whether the [movant] is entitled to judgment as a matter of law

   under that version of the facts.”           McDowell v. Brown, 392 F.3d

   1283, 1288 (11th Cir. 2004)(citing Durruthy v. Pastor, 351 F.3d

   1080, 1084 (11th Cir. 2003)).         “[A]ll reasonable doubts about the

   facts and all justifiable inferences are resolved in favor of the

   non-movant.”     Citizens Trust Bank v. Lett, 2015 U.S. Dist. LEXIS

   90849, 2015 WL 4254561, *1 (N.D. Ala. 2015).                  The Court is

   obligated to construe the record, including all evidence and

   factual inferences, in the light most favorable to the nonmoving


                                    10
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 11 of 62   PageID #: 3003



   party.     See Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th

   Cir. 2007).

         However, the mere existence of any factual dispute will not

   automatically necessitate denial of a motion for summary judgment;

   rather, only factual disputes that are material preclude entry of

   summary judgment.      Lofton v. Secretary of Dep’t of Children and

   Family Services, 358 F.3d 804, 809 (11th Cir. 2004).            “An issue of

   fact is material if it is a legal element of the claim under the

   applicable substantive law which might affect the outcome of the

   case. It is genuine if the record taken as a whole could lead a

   rational trier of fact to find for the nonmoving party.”               Reeves

   v. C.H. Robinson Worldwide, Inc., 594 F.3d 798, 807 (11th Cir.

   2010) (citation omitted).         A genuine dispute of material fact

   exists “if the evidence is such that a reasonable jury could return

   a verdict for the nonmoving party.”             Allen v. Bd. of Public

   Education for Bibb County, 495 F. 3d 1306, 1313 (11th Cir. 2007).

         III. Abandoned Claims.

         As discussed, in the amended complaint, Wilson alleges that

   correctional Defendants Craft and McQuirter failed to provide

   adequate    medical   care,   that    correctional   Defendants     Stewart,

   Raybon, Dailey, and Bolar failed to hire, train and supervise, and

   that Defendants Craft, McQuirter, Stewart, Raybon, Dailey, and

   Bolar are liable for Harris’ wrongful death. (Doc. 17).

         On September 8, 2020, these Defendants filed a motion for


                                    11
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 12 of 62   PageID #: 3004



   summary judgment, arguing, inter alia, that the record is void of

   evidence that they were deliberately indifferent to inmate Harris’

   serious medical needs; that they are entitled to qualified immunity

   on Plaintiff’s § 1983 claims; that they are entitled to state-

   agent immunity on all state law claims; and that Wilson has failed

   to present evidence of the essential elements of her claims,

   including those for supervisory liability.          (Docs. 127, 131, 132,

   134).    Although Wilson opposed the motions for summary judgment

   filed by the other Defendants in this case (namely, the medical

   Defendants Corizon, Arnold, Garrick, and Long, and correctional

   Defendants Mason and Johnson), she filed no response whatsoever to

   the motions for summary judgment filed by correctional Defendants

   Craft, McQuirter, Stewart, Raybon, Dailey, and Bolar.

         Indeed, on October 14, 2020, Defendants Craft, McQuirter,

   Stewart, Raybon, Dailey, and Bolar filed a “Notice,” asserting

   that Wilson’s failure to respond to or oppose their arguments in

   support of summary judgment constituted an abandonment of her

   claims against them, and, thus, they were entitled to judgment as

   a matter of law.      (Doc. 163).     To date, Wilson has not responded

   to Defendants’ assertion, nor has she in any way objected to or

   opposed these Defendants’ arguments in support of their motion for

   summary judgment.

         The law is clear that “[a] party may not rely simply on his

   pleadings to avoid summary judgment.”         Sherman v. Speer, 2019 U.S.


                                    12
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 13 of 62   PageID #: 3005



   Dist. LEXIS 76990, *47, 2019 WL 3006626, *16 (M.D. Ala. Mar. 27,

   2019), report and recommendation adopted, 2019 WL 2009282 (M.D.

   Ala. May 7, 2019)(citing Edmondson v. Board of Trustees of Univ.

   of Alabama, 258 Fed. Appx. 250, 253 (11th Cir. 2007)(“Edmondson

   did not respond to UAB’s motion for summary judgment on the Equal

   Protection Act claim. Therefore, she has abandoned it.”). “Rather,

   the parties bear the burden of formulating arguments, and claims

   alleged in the complaint but not relied upon in summary judgment

   are deemed abandoned.” Id. “Although a district court must ensure

   that summary judgment is appropriate against a party that files no

   response at all, where the non-moving party responds to summary

   judgment but fails to address a particular argument asserted in

   the summary judgment motion, the court may properly consider the

   non-movant’s    default    as   intentional    and   treat    the   claim      as

   abandoned.”    Id.   (citing Powell v. American Remediation & Envtl.,

   Inc., 61 F. Supp. 3d 1244, 1253 n.9 (S.D. Ala. 2014), aff'd, 618

   Fed. Appx. 974 (11th Cir. 2015)(“Where a party wholly fails to

   respond to a summary judgment motion, the district court must make

   sure that it nonetheless is appropriate to enter summary judgment

   against the party that did not respond; in contrast, where the

   non-moving party fails to address a particular claim asserted in

   the summary judgment motion but has responded to other claims made

   by the movant, the district court may properly consider the non-

   movant’s default as intentional and therefore consider the claim


                                    13
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 14 of 62         PageID #: 3006



   abandoned.”)). Accord Carter v. L’Oreal USA, Inc., 2019 U.S. Dist.

   LEXIS 168384, *23, 2019 WL 4786949, *8 (S.D. Ala. Sept. 30,

   2019)(“Plaintiffs          raise   no    objection    to   or   argument    against

   Defendants’ assertion [as to Count II], either in their response

   to the original motion for summary judgment or in their response

   to Defendants’ amended summary judgment motion, nor do they point

   to any record evidence to dispute it. As such, the claim has been

   abandoned.”); Givens v. Saxon Mortg. Servs., Inc., 2014 U.S. Dist.

   LEXIS    74395,     *50,    2014   WL    2452891,    *16   (S.D.    Ala.    June     2,

   2014)(“Givens has failed to respond to the Defendants’ [summary

   judgment] arguments regarding this claim. Thus, she has abandoned

   her claim in Count Five.”).

         Because Wilson in the instant case                   filed a response in

   opposition to the arguments for summary judgment made by six other

   Defendants but chose not to address the claims or arguments for

   summary judgment made by Defendants Craft, McQuirter, Stewart,

   Raybon, Dailey and Bolar, the Court finds that she has abandoned

   her claims against those Defendants.

         Accordingly, the Court grants the motion for summary judgment

   filed by Defendants Craft, McQuirter, Stewart, Raybon, Dailey, and

   Bolar.     (Docs. 127).       Plaintiff’s claims against these Defendants

   are dismissed, with prejudice.

                IV.    Medical Defendants.

         In   the     amended    complaint,     Wilson    asserts     claims   against


                                           14
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 15 of 62   PageID #: 3007



   Nurses Garrick and Long for wrongful death under 42 U.S.C. § 1983

   based on their alleged failure to provide adequate medical care

   and for wrongful death and medical malpractice under state law.

   (Doc. 17)(Sixth, Eighth, and Eleventh Causes of Action).                       In

   addition, Wilson asserts a claim against Dr. Arnold for failure to

   hire, train, and supervise under § 1983 and for wrongful death and

   medical malpractice under state law.           (Doc. 17)(Seventh, Ninth,

   and Twelfth Causes of Action).           Wilson also asserts state law

   claims against Corizon for agency and medical malpractice.              (Doc.

   17)(Tenth and Twelfth Causes of Action).          Defendants contend that

   they are entitled to summary judgment due to lack of evidence to

   support the essential elements of the claims. The Court addresses

   each of Wilson’s claims against the medical Defendants in turn.

                  A. Claims Against Nurses Garrick and Long.

                     i.    Section 1983 Failure to Provide Adequate
                           Medical Care Resulting in Wrongful Death.

         As noted, supra, Wilson has asserted a wrongful death claim

   through § 1983 for failure to provide adequate medical care,

   resulting in in the death of her brother, William Harris.10             “[I]n

   the context of suits commenced by the personal representative of

   a decedent’s estate, and alleging that constitutional violations

   under color of Alabama law caused the death of the plaintiff’s



   10As discussed, Wilson also asserts a state law claim against
   Garrick and Long for wrongful death.

                                    15
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 16 of 62      PageID #: 3008



   decedent,    .   .   .   a   §   1983   claim     asserted   through   §    1988(a)

   ‘incorporates’ Alabama’s wrongful death statute for the purpose of

   claiming damages from the state actors responsible for the death.”

   Waites v. Limestone Corr. Facility, 2017 U.S. Dist. LEXIS 98771,

   *36, 2017 WL 2797124, *16 (N.D. Ala. June 27, 2017)(citations

   omitted).     Thus, Wilson proceeds against Defendants Garrick and

   Long for wrongful death based upon Ala. Code § 6-5-410, asserted

   through 42 U.S.C. § 1983 and § 1988(a).               (Doc. 17 at ¶ 102).

         “In order for a plaintiff to establish a claim under 42 U.S.C.

   § 1983, he [or she] must prove (1) a violation of a constitutional

   right, and (2) that the alleged violation was committed by a person

   acting under the color of state law.”              Martinez v. Burns, 459 Fed.

   Appx. 849, 850-851 (11th Cir. 2012).              There is no dispute that the

   named medical Defendants, as contracted medical providers of the

   Alabama Department of Corrections, are state actors for purposes

   of this action.          See Cooley v. Streeter, 2020 U.S. Dist. LEXIS

   88918, *18, 2020 WL 4211287, *7 (S.D. Ala. May 19, 2020), report

   and recommendation adopted, 2020 WL 4209226 (S.D. Ala. July 22,

   2020).      Thus, to establish           her asserted claims, Wilson must

   establish that each named Defendant personally acted to deprive

   Harris of a constitutional right.

         The Eighth Amendment prohibits indifference to a convicted

   prisoner’s       serious     medical      needs     so   deliberate        that   it

   “constitutes      the    unnecessary     and    wanton   infliction    of    pain.”


                                       16
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 17 of 62    PageID #: 3009



   Estelle v. Gamble, 429 U.S. 97, 104 (1976).        “To prevail on a claim

   of deliberate indifference, a plaintiff must show: (1) a serious

   medical need; (2) defendant’s deliberate indifference to that

   need; and (3) causation between the defendant’s indifference and

   the plaintiff’s injury.”        McDaniels v. Lee, 405 Fed. Appx. 456,

   458 (11th Cir. 2010) (citing Mann v. TaserInt’l, Inc., 588 F.3d

   1291, 1306-07 (11th Cir. 2009)).         To satisfy the first objective

   element, Wilson must prove that Harris’ condition was, in fact, a

   serious medical need.       “A ‘serious medical need’ is one that is

   diagnosed by a physician as requiring treatment or one that is so

   obvious that a lay person would recognize the need for medical

   treatment.” Pourmoghani-Esfahani v. Gee, 625 F.3d 1313, 1317 (11th

   Cir.   2010)   (internal    quotations    omitted).      “To     satisfy   the

   subjective element of [a] deliberate indifference [claim, a] . .

   . Plaintiff must prove three subparts: (1) subjective knowledge of

   a risk of serious harm; (2) disregard of that risk; (3) by conduct

   that is more than [gross] negligence.”         Bozeman v. Orum, 422 F.3d

   1265, 1272 (11th Cir. 2005)(internal quotations omitted)(noting

   that subjective knowledge requires that defendant “‘must both be

   aware of facts from which the inference could be drawn that a

   substantial risk of serious harm exists, and [] must also draw the

   inference’”) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994));

   see also Townsend v. Jefferson Cnty., 601 F.3d 1152, 1158 (11th

   Cir. 2010).


                                    17
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 18 of 62   PageID #: 3010



         “A prisoner bringing a deliberate-indifference claim has a

   steep hill to climb.”      Keohane v. Fla. Dep’t of Corrs. Sec’y, 952

   F.3d 1257, 1266 (11th Cir. 2020).            The Constitution does not

   require that the medical care provided to prisoners be “perfect,

   the best obtainable, or even very good.”          Id. (quoting Harris v.

   Thigpen, 941 F.2d 1495, 1510 (11th Cir. 1991)). “Rather, ‘[m]edical

   treatment violates the [E]ighth [A]mendment only when it is so

   grossly incompetent, inadequate, or excessive as to shock the

   conscience or to be intolerable to fundamental fairness.’”             Id. at

   1505 (citation omitted).      The Eleventh Circuit has emphasized that

   “a simple difference in medical opinion between the prison’s

   medical staff and the inmate as to the latter’s diagnosis or course

   of treatment [fails to] support a claim of cruel and unusual

   punishment.”     Id. (citing Lamb v. Norwood, 899 F.3d 1159, 1162

   (10th Cir. 2018)(“We have consistently held that prison officials

   do not act with deliberate indifference when they provide medical

   treatment even if it is subpar or different from what the inmate

   wants.”).

         First, with respect to the issue of whether Harris had a

   serious medical need, the undisputed evidence shows that on January

   21, 2017, Officer Mason noticed that Harris and his cell smelled

   of bleach and that Harris was acting “out of the ordinary.”             Thus,




                                    18
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 19 of 62   PageID #: 3011




   around 4:15 a.m., Mason transported Harris to the HCU11 where he

   was seen by Nurses Garrick and Long.          (Doc. 117-3 at 4; Doc. 123

   at 24; Doc. 144-1 at 24, 28).          Nurse Garrick questioned Harris

   about whether he was on drugs, and Harris replied “no.”12               (Doc.

   139).    When questioned about why he smelled of bleach, Harris

   indicated that he had been cleaning his cell with bleach.              Harris

   complained of a sore throat and appeared to have                  difficulty

   swallowing.    (Doc. 117-3 at 4, 9-10; Doc. 123-3 at 4-7; Doc. 139;

   Doc. 144-1 at 5-8, 31).       Nurse Garrick described Harris’ symptoms

   as “kind of choking.”      (Doc. 139).    Following their examination of

   Harris, Nurses Garrick and Long assessed him as having an allergic

   reaction to bleach.      (Doc. 123-4 at 10).      Based on the foregoing

   undisputed evidence, the Court finds that Harris had a serious

   medical need.

         Next, with respect to the issue of whether Defendants Garrick

   or Long were deliberately indifferent to Harris’ serious medical

   need, the undisputed evidence shows, as discussed, that Harris was

   questioned about possible intoxication and about the bleach on his


   11At some point earlier, Mason and at least one other correctional
   officer had observed Harris acting out of character, like he might
   have been intoxicated, and his cell, which was normally neat, was
   in disarray. (Doc. 138-1 at 67; Doc. 144-1 at 27, 69).

   12In her I&I statement, Nurse Garrick stated that she asked Officer
   Mason if Harris normally acted like that and talked like that,
   referring to his hoarseness, and Officer Mason said “no.” (Doc.
   139).



                                    19
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 20 of 62   PageID #: 3012




   person.13   (Doc. 144-1 at 31).        The evidence further shows that

   Harris sat on the examination table while the nurses questioned

   him and undertook a physical examination.             Harris was able to

   communicate while in the HCU and was coherent and logical.             Harris

   did not complain of any symptoms other than difficulty with his

   ability to swallow and having a sore throat.14          (Doc. 123-3 at 4-

   7; Doc. 139).       Harris’ physical examination revealed that his

   tonsils were red (Doc. 144-1 at 31) and that his vital signs were

   normal, with the exception of mildly elevated pulse and blood

   pressure readings.      (Doc. 117-3 at 4, 9-10).       Nurses Garrick and

   Long attributed Harris’ slightly elevated pulse to him having just

   walked up a hill to the HCU and his slightly elevated blood

   pressure to him having been non-compliant with his prescribed blood

   pressure medication.      (Doc. 117-3 at 4-5; Doc. 144-1 at 31; Doc.

   123-4 at 7).     Harris’ respiratory systems were normal.           His lung

   sounds were clear.      His eyes, nose, and skin were normal.           (Doc.

   117-3 at 4, 9-10), Doc. 144-1 at 10, 31).

         Nurses Garrick and Long concluded that Harris was having an

   allergic reaction to bleach.           (Doc. 123-4 at 4, 10).            They

   recommended that Harris stay in the HCU until his cell could be


   13Officer Mason stated in his I&I statement that Harris’ cell and
   his clothes were wet with bleach. (Doc. 139).

   14Nurse Garrick stated in her I&I statement that Harris was hoarse.
   (Doc. 139).



                                    20
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 21 of 62   PageID #: 3013



   cleaned of bleach, but Harris refused and insisted on returning to

   his cell.15    (Doc. 117-3 at 4, 9-10; Doc. 144-1 at 5).             Officer

   Mason informed Nurses Garrick and Long that Harris’ cell would be

   ventilated, and Mason did in fact use fans to ventilate Harris’

   cell.    (Id.; Doc. 144-1 at 5).         Harris returned to his cell and

   neither Garrick nor Long saw Harris again                until Garrick and

   correctional Officers Johnson and Craft found Harris unresponsive

   during a pill check nearly twenty-four hours later.              (Doc. 123-4

   at 7).

         Based on the foregoing evidence, the Court finds that Wilson

   has failed to establish that Nurse Garrick or Nurse Long had

   subjective knowledge of a risk of serious harm to Harris and

   disregarded    that   risk.      To    the   contrary,   Garrick   and   Long

   questioned Harris, examined him, and assessed him as having an

   allergic reaction to bleach.          This was reasonable given the facts

   presented at that time, not the least of which were the facts

   provided by Harris himself that he had been exposed to bleach and

   had not ingested any drugs.       Although Garrick observed that Harris

   looked as if he might be high, she stated that it was “hard to




   15Nurse Garrick stated in her I&I statement that she cautioned
   Harris that he needed to get out of his cell and away from the
   bleach, because if he was having an allergic reaction, he could
   die.   (Doc. 139).   Harris insisted on returning to his cell.
   (Id.).



                                    21
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 22 of 62   PageID #: 3014




   determine.”16     (Doc. 139).     This evidence does not suggest, as

   Wilson argues, that Garrick and Long “fully recognized Harris was

   high on drugs and was suffering from adverse effects of drug

   intoxication” (Doc. 137 at 16) and deliberately disregarded his

   serious medical condition, by conduct that was “more than gross

   negligence.”      Sifford v. Ford, 701 Fed. Appx. 794, 795 (11th Cir.

   2017)(“Deliberate indifference must be more than an inadvertent

   failure to provide adequate medical care, negligence in diagnosis

   or   treatment,    or   medical   malpractice.”).      Also,    contrary       to

   Wilson’s argument, Garrick and Long’s failure to diagnose drug

   intoxication, as opposed to a bleach allergy, does not establish

   deliberate indifference.        See id., 701 Fed. Appx. at 796 (neither

   a difference in medical opinion nor a mistaken medical judgment is

   sufficient to establish deliberate indifference under the Eighth

   Amendment).

         The Court also finds unpersuasive Wilson’s argument that

   Garrick and Long were deliberately indifferent to Harris’ serious

   medical needs because they failed to contact Dr. Arnold, the on-

   call physician, to seek his advice regarding Harris’ treatment.

   Garrick and Long testified that they did not contact Dr. Arnold

   because, in their judgment, it was not an emergency or life-


   16Long testified that he had no reason to believe that Harris was
   “high on anything,” and he was unaware that Garrick thought that
   Harris “looked like” he might be high on something. (Doc. 138-1
   at 7).

                                     22
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 23 of 62   PageID #: 3015



   threatening situation and was not necessary.               (Doc. 138-1 at 7,

   19).    Indeed, Harris’ physical examination findings at that time

   revealed no emergency.      In any event, Garrick’s and Long’s medical

   judgment, even if mistaken, is not sufficient to support a claim

   for deliberate indifference.        See Sifford, 701 Fed. Appx. at 795.

          Based on the undisputed evidence in this case, the Court finds

   that Wilson has failed to set forth specific facts, supported by

   citation to the evidence, to support her claim that Defendants

   Garrick and Long were deliberately indifferent to Harris’ serious

   medical needs. Therefore, Wilson’s § 1983 claim against Defendants

   Garrick and Long for failure to provide adequate medical care

   resulting in Harris’ wrongful death (Sixth Cause of Action) fails,

   as a matter of law, and their motion for summary judgment on this

   claim (Doc. 121) is granted.

                     ii.   Medical Malpractice and Wrongful Death Under
                           State Law.

          Next,   Wilson   asserts    state   law   medical    malpractice    and

   wrongful death claims against Defendants Garrick and Long.             Wilson

   alleges that Garrick and Long “had a duty to follow the standard

   of   reasonable   care,   skill,    and    diligence   in   their   care   and

   treatment of Harris that is used by similarly situated health care

   providers in the same general line of practice.”              Wilson further

   alleges that these Defendants “negligently breached” their duty

   by: “(a) failing to properly identify Harris was in need for urgent



                                     23
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 24 of 62   PageID #: 3016



   medical treatment; (b) failing to properly assess, document, and

   report Harris[’] signs, symptoms, and complaints to a licensed

   physician; (c) and failing to identify [and] provide Harris with

   necessary medical care for his serious medical need”.            Wilson also

   alleges that “Defendants Garrick and Long’s acts or omissions were

   willful, malicious, in bad faith, beyond his or her authority or

   under a mistaken interpretation of the law;” and that “[a]s a

   direct and proximate result of the acts or omissions of defendants

   Garrick    and    Long,   [Wilson]     suffered   unnecessary    and     wanton

   infliction       of   pain,   suffering,   anguish,   and     distress     that

   culminated in his death.”        (Doc. 17 ¶¶ 113-18, 136-39).

         In their summary judgment motion, Defendants Garrick and Long

   argue that Wilson’s medical malpractice and wrongful death claims

   fail as a matter of law. Defendants assert that there is no

   evidence, particularly admissible expert evidence, establishing a

   causal connection between any action, inaction, or omission on

   their part which constituted a breach of the standard of care and

   proximately caused Harris’ death.          (Doc. 123 at 11-13).

         Any action for medical malpractice or for wrongful death

   against a health care provider for breach of the standard of care

   in Alabama is construed and governed by the Alabama                    Medical

   Liability Act (“AMLA”), Ala. Code § 6-5-541, et seq. (1975).                The

   AMLA applies to “any action for injury or damages or wrongful

   death, whether in contract or in tort, against a health care


                                     24
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 25 of 62   PageID #: 3017



   provider for breach of the standard of care.” Ala. Code § 6-5-

   548(a).    Under the AMLA, “in any action for injury or damages or

   wrongful death, whether in contract or in tort, against a health

   care provider for breach of the standard of care, the plaintiff

   shall have the burden of proving by substantial evidence that the

   health care provider failed to exercise such reasonable care,

   skill, and diligence as other similarly situated health care

   providers in the same general line of practice ordinarily have and

   exercise in a like case.”         Id.   Thus, a plaintiff in a medical

   malpractice action under the AMLA, like the present one, “must

   present expert testimony from a similarity-situated healthcare

   provider to illustrate (1) the appropriate standard of care, (2)

   a deviation in the instant case from that standard of care, and

   (3) that the deviation proximately caused the injury in the case.”

   Thornton v. Mitchell, 2020 U.S. Dist. LEXIS 78755, *22, 2020 WL

   2128583, *8 (M.D. Ala. May 5, 2020), reconsideration denied, 2020

   WL 4677522 (M.D. Ala. Aug. 12, 2020)(citing Breland ex rel. Breland

   v. Rich, 69 So. 3d 803, 814 (Ala. 2011)).

         The standard of care allegedly breached in this case is one

   involving hands-on nursing care in a prison setting by a licensed

   practical nurse (“LPN”) and a registered nurse (“RN”).            Therefore,

   § 6-5-548(b) applies.         Under § 6-5-548(b), a non-specialist 17


   17Section 6-5-548(c), which applies to medical “specialists,”
   does not apply here.

                                    25
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 26 of 62    PageID #: 3018



   “similarly    situated   healthcare    provider”    is   one    who:   (1)      is

   licensed by the appropriate regulatory board or agency of this or

   some other state; (2) is trained and experienced in the same

   discipline or school of practice; and (3) has practiced in the

   same discipline or school of practice during the year preceding

   the date that the alleged breach of the standard of care occurred.

   Id. (citing Ala. Code (1975) § 6-5-548(b)).

         In addition, in      order to prove causation in a medical-

   malpractice    action,   the   plaintiff    must   demonstrate     “that     the

   alleged negligence probably caused, rather than only possibly

   caused, the plaintiff’s injury.” Bradley v. Miller, 878 So. 2d

   262, 266 (Ala. 2003)(citations omitted). “A plaintiff must present

   expert evidence to satisfy each of the above elements, or [the]

   case must fail as a matter of law.”           Thornton, 2020 U.S. Dist.

   LEXIS 78755, *22, 2020 WL 2128583 at *8 (citing Sherrer v. Embry,

   963 So. 2d 79, 82-83 (Ala. 2007); Ex parte Waddail, 827 So. 2d

   789, 795-96 (Ala. 2001); Medlin v. Crosby, 583 So. 2d 1290, 1292-

   96 (Ala. 1991)).

         As discussed, the undisputed evidence in this case shows that

   Harris was found dead in his cell at approximately 2:40 a.m. on

   January 22, 2017. The autopsy revealed that he died of an overdose

   of methamphetamine.      (Doc. 117-2 at 4; Doc. 117-3 at 7; Doc. 117-

   4 at 7; Doc. 128-3 at 4-5; Doc. 145, Ex. 5).              Garrick, an LPN,

   and Long, an RN, last interacted with Harris approximately twenty-


                                    26
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 27 of 62   PageID #: 3019



   two hours earlier, when Officer Mason brought Harris to the HCU

   around 4:15 a.m. on January 21, 2017, for evaluation.             (Doc. 117-

   3 at 4, 7; Doc. 117-4 at 7; Doc. 128-3 at 4-5; Doc. 144-1 at 24,

   28; Doc. 145, Ex. 5). The undisputed evidence related to Garrick’s

   and Long’s examination and treatment of Harris on this occasion

   has been discussed at length and will not be repeated here.

         In support of their motion for summary judgment, Garrick and

   Long have offered their own testimony that they are familiar with

   the standard of care applicable to providing nursing care to

   patients such as Harris, and that, at all times, the nursing care

   that they provided was reasonable, appropriate, and consistent

   with the standard of care applicable to nurses in Alabama. (Doc.

   123-3 at 7-8; Doc. 123-4 at 7-8).         In addition, Garrick and Long

   have offered the expert testimony of Peggy Minyard, RN, that, based

   on her review of the evidence in this case and her experience as

   an RN in correctional nursing in the State of Alabama, including

   during the year prior to Harris’ death, “Long and Garrick at all

   times provided nursing care to Harris within the standard of care

   of [RN and LPN] nurses practicing nursing in the state of Alabama.”

   (Doc. 123-8 at 4; Doc. 123-9 at 2-5).

         Defendants Garrick and Long further argue that they are

   entitled to summary judgment on Wilson’s AMLA claims because she

   has presented no admissible expert testimony that their actions or

   inactions failed to meet the standard of care of similarly situated


                                    27
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 28 of 62   PageID #: 3020



   LPN’s or RNs, nor has she offered any admissible expert evidence

   that their actions or inactions “probably caused” Harris’ death.

   In connection therewith, Defendants Garrick and Long have filed a

   motion seeking to preclude Lori Roscoe, Wilson’s expert on the

   nursing standard of care in the correctional setting, from offering

   testimony with respect to them. (Docs. 114, 126). They also seek

   to preclude Dr. Robert Gilbert from offering testimony on causation

   with respect to them. (Doc. 113, 125).           Upon consideration, the

   undersigned finds that Garrick’s and Long’s motions to preclude

   the aforementioned testimony are due to be denied, as set forth

   herein, as is their motion for summary judgment (Doc. 121) on

   Wilson’s AMLA claims.

               a. Defendants’ Motions to Strike the Expert Testimony
                 of Lori Roscoe and Dr. Robert Gilbert, D.O.

         In opposition to Garrick and Long’s motions for summary

   judgment, Wilson offers the testimony of two experts: Lori Roscoe,

   DNP, APRN, ANP-C, CCHP-RN; and Dr. Robert Gilbert, D.O.            After due

   consideration, the Court finds that Ms. Roscoe meets the exception

   to § 6–5–548 of the AMLA regarding testimony by “similarly-situated

   healthcare    providers”    and,    therefore,   is   qualified    to   offer

   testimony regarding the correctional nursing standard of care

   allegedly breached by Nurses Long and Garrick.           The Court further

   finds that Dr. Gilbert is not a “similarly-situated healthcare

   provider,” pursuant to § 6–5–548 of the AMLA, with respect to



                                      28
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 29 of 62      PageID #: 3021



   Nurses Garrick and Long, nor does he meet the exception to that

   provision with respect to the nurse Defendants.               Therefore, Dr.

   Gilbert is not qualified to testify to the correctional nursing

   standard of care allegedly breached by Nurses Long and Garrick.

   However, the Court finds that Dr. Gilbert’s testimony on causation

   with respect to Nurses Garrick and Long is admissible.

          Turning first to Wilson’s proffered expert testimony of Lori

   Roscoe, a nurse practitioner, Ms. Roscoe opines that “[t]he failure

   of LPN Garrick to document her evaluation of Mr. Harris (or ensure

   that this information was properly documented) in his health record

   seriously breached the nursing standard of care;” “[t]he failure

   of LPN Garrick to notify RN Long and the provider [Dr. Arnold] of

   her abnormal findings significantly deviated from the nursing

   standard of care;” and “[t]he failure of LPN Garrick and RN Long

   to ensure that their patient who was complaining of difficulty

   swallowing,      and    presented   with   abnormal   vital   signs,    swollen

   tonsils, hoarseness, and acting like he was “high” was monitored

   properly    by    housing     him   in     the   medical   observation      unit

   significantly deviated from the nursing standard of care” (Doc.

   46-1 at 7-8); “[t]he failure of RN Long to contact the provider

   [Dr.    Arnold]    to    discuss    Mr.    Harris’    abnormal    presentation

   significantly deviated from the nursing standard of care;” [t]he

   failure of RN Long to conduct a thorough and appropriate assessment

   of Mr. Harris to include an evaluation of his throat and tonsils


                                       29
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 30 of 62    PageID #: 3022



   for a complaint of difficulty swallowing and presenting with a

   hoarse voice significantly deviated from the nursing standard of

   care;” “[t]he failure of RN Long to ensure that all information

   about Mr. Harris’ medical condition and presentation, including

   that his tonsils were swollen, was documented in his health record

   deviated significantly from the nursing standard of care;” “[t]he

   failure of RN Long to ensure the safety of his patient by not

   sending him back to the cell that smelled of bleach, in which he

   developed    tachycardia    and   difficulty      swallowing   significantly

   deviated from the nursing standard of care;” and “[t]he failure of

   RN Long to schedule Mr. Harris to be seen for follow-up to ensure

   that his condition was improving significantly deviated from the

   nursing standard of care.”             (Doc. 146-1 at 7-9).       Ms. Roscoe

   offered the foregoing opinions in support of her finding that

   Garrick and Long deviated from the applicable nursing standard of

   care.18

         Defendants Garrick and Long seek to exclude Ms. Roscoe’s

   testimony on the grounds that she is not similarly situated to

   Garrick (an LPN) or Long (an RN) so as to be qualified to offer an

   opinion on whether either deviated from the applicable standard of

   nursing   care   for   an   LPN   or   RN   in   the   correctional   setting.



   18Ms. Roscoe did not offer any testimony on medical causation.
   (Doc. 154-1 at 12-14).



                                     30
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 31 of 62   PageID #: 3023



   Specifically, Defendants argue that Roscoe fails to meet the

   requirement of § 6-5-548(b) that she “has practiced in the same

   discipline or school of practice during the year preceding the

   date that the alleged breach of the standard of care occurred,” as

   required by the statute. (Emphasis added). Garrick and Long point

   out that Ms. Roscoe is an advanced level practical nurse/nurse

   practitioner and was so in the year preceding the events at issue

   (Doc. 154-1 at 3-4); that she earned her Bachelor of Science in

   Nursing in 1989 (id.); that in 2014, she graduated with a master’s

   degree    in    nursing     with    an   advanced    nurse     practitioner

   concentration (id. at 4); that she thereafter began working as a

   nurse practitioner at a correctional facility in Georgia (id. at

   9); that she has never practiced as an LPN, and she has not worked

   as a registered nurse (RN) since before 2007 -- over ten years

   before the events at issue in this case (id. at 3-9); and that her

   only clinical experience since 2007 (when she worked as an RN) has

   been as a nurse practitioner, including the year preceding the

   events in question.       (Id. at 8).

         This Court held in Estate of Bradley ex rel. Bradley v.

   Mariner Health, Inc., 315 F. Supp. 2d 1190, 1195 (S.D. Ala. 2004),

   aff’d sub nom., Bradley v. Living Centers-E., Inc., 138 Fed. Appx.

   298 (11th Cir. 2005), that a nurse practitioner expert is not

   similarly situated to a registered nurse or licensed practical

   nurse and, as such, is unable to testify to the standard of care


                                      31
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 32 of 62   PageID #: 3024



   allegedly breached by such nursing defendants.            In Bradley, this

   Court further held that the nurse practitioner was not qualified

   to testify under the limited exception to § 6–5–548(b) of the AMLA

   as announced by the Alabama Supreme Court in Dowdy v. Lewis, 612

   So. 2d 1149 (Ala. 1992), because she was not highly trained and

   experienced in the area of hands-on nursing care to patients at

   nursing home facilities.         As explained in Bradley, unless an

   exception    applies,   Ms.   Roscoe,   a   nurse   practitioner,     is   not

   qualified to testify to the nursing standard of care in this case

   appliable to Nurses Garrick (an LPN) and Long (an RN).

         Wilson argues that the Court should find that Roscoe falls

   within the limited exception to § 6-5-548(b) announced in Dowdy,

   612 So. 2d 1149 (Ala. 1992).       In Dowdy,   the Alabama Supreme Court

   held that, although the defendant’s proffered nursing experts had

   not practiced in the same discipline as the defendant during the

   year preceding the alleged breach of the standard of care, as

   required by § 6-5-548(b), because they were nursing teachers who

   were working on the “cutting edge” of “modern trends in nursing,”

   they were considered “highly qualified” in the nursing discipline

   at issue and allowed to testify.        Similarly, in HealthTrust, Inc.

   v. Cantrell, 689 So. 2d       822, 827 (Ala. 1997), the Alabama Supreme

   Court again held that the plaintiff’s proffered expert met the

   limited exception to § 6-5-548(b) and was “highly qualified” to

   testify to the standard of care for an operating room technician


                                    32
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 33 of 62          PageID #: 3025



   where she had trained and worked as a registered nurse, as a

   certified operating room nurse, and as a surgical assistant; she

   was the director of medical services at a hospital; she gave

   continuing education lectures on operating room safety; and she

   had written for national publications in her field.

         In    the     present     case,      in     addition    to     Ms.    Roscoe’s

   qualifications listed above, the evidence shows that she worked as

   an instructor for an LPN program at a technical college from 2006-

   2007; she worked, during 2009 to 2013, as the Director of Special

   Projects pertaining to nursing services, the Director of Clinical

   Nursing Services, and Director of Clinical Support, for a company

   that contracted with the Georgia Department of Corrections. In her

   her administrative roles in the correctional setting, she has been

   responsible       for    policy      and     procedure       development,        staff

   supervision, and staff education. (Doc. 146-1). Nurse Practitioner

   Roscoe is also a member of the American Nurses Association’s

   national     expert     work    group      that    reviewed    and    revised     the

   Correctional Nurse: Scope and Standards of Practice published in

   2013 and updated in 2020; she is the Lead Nurse Planner for the

   Multi-Disciplinary Education Committee of the National Commission

   on Correctional Health Care; and she is an Editorial Board member

   and peer reviewer for the Journal of Correctional Health Care.

   (Id.).     Additionally,       she   developed      and    maintains       an   online

   educational       website   which    offers       nurses   continuing      education


                                        33
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 34 of 62    PageID #: 3026



   credits in topics specifically related to correctional nursing;

   and she owns and operates a consulting business that provides

   correctional consulting services on matters including facility

   operations, national correctional standards, facility policies and

   procedures, nursing protocols, and quality improvement audits.

   (Doc. 146-1).

          Based    on   the   foregoing,     the   Court    finds   that    Nurse

   Practitioner Roscoe’s qualifications render her “highly qualified”

   in hands-on correctional LPN and RN nursing; thus, she is exempt

   from   the     mandatory   requirements    of   §   6-5-548.     Accordingly,

   Defendant’s motions to exclude the proffered expert testimony of

   Nurse Practitioner Roscoe that Garrick (an LPN) and Long (an RN)

   failed to meet the standard of care of similarly situated LPN’s

   and RNs in the correctional setting (Docs. 114, 126) is denied.

          Next, Wilson has proffered the expert testimony of Dr. Robert

   Gilbert, DO, who opined that Nurses Garrick and Long had an

   obligation to contact Dr. Patrick Arnold, the Corizon Medical

   Director at Holman, for guidance with respect to Harris’ treatment;

   that they failed to properly document Harris’ symptoms; that they

   failed to recheck his vital signs; and that they should have

   prevented Harris from returning to his cell.            (Doc. 147 at 4; Doc.

   113-1 at 4-5; Doc. 147-1 at 14-15).                 Dr. Gilbert’s proffered

   testimony regarding Garrick’s and Long’s breach of the applicable

   standards of care must be excluded.             It is undisputed that Dr.


                                     34
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 35 of 62   PageID #: 3027



   Gilbert is a doctor of osteopathic medicine, who practices at the

   Premier Urgent and Family Care Clinic in Trussville, Alabama.                  He

   has never been trained, nor has he ever worked, as an LPN or an

   RN, nor does it appear that he has ever worked in the correctional

   setting. (Doc. 147-1 at 2).           Therefore, he is not “similarly

   situated” to Garrick or Long and is not qualified under § 6-5-548

   to testify to the applicable nursing standard of care in this case.

   See Thornton, 2020 U.S. Dist. LEXIS 78755, *22, 2020 WL 2128583 at

   *8-9 (“As medical doctors, [the proffered experts] cannot testify

   to the standard of care applicable to a medical assistant in an

   interventional cardiology practice, and cannot ‘testify down’ in

   this case.”)(citing Husby v. S. Ala. Nursing Home, Inc., 712 So.

   2d 750, 753 (Ala. 1998)(an anesthesiologist medical doctor could

   not testify as to the breach of the standard of care applicable to

   a nurse trained in the daily “hands on” care of nursing home

   patients); Colville v. DiValentin, 2009 U.S. Dist. LEXIS 149589,

   *25, 2009 WL 10687828, *9 (N.D. Ala. Aug. 14, 2009)(a physician is

   not qualified or competent to testify to a breach of the relevant

   standard of care applicable to a medical assistant); Coward v.

   Volvo Grp. N. Am., Inc., 2009 U.S. Dist. LEXIS 28712, 2009 WL

   940381, *5 (M.D. Ala. Apr. 6, 2009)(holding that a board-certified

   orthopedic hand surgeon was not similarly situated to an emergency

   medical technician (EMT) and, thus, could not testify to the

   standard of care applicable to an EMT); Bradley, 315 F. Supp. 2d


                                    35
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 36 of 62   PageID #: 3028



   at   1195-97   (concluding     that   a   medical    doctor   and   a   nurse

   practitioner were not similarly situated to a nurse who provided

   hands-on nursing home care and could not offer testimony as to the

   nurse’s applicable standard of care).

         Moreover, the record does not reveal anything in Dr. Gilbert’s

   background that would render him so “highly qualified” in hands-

   on correctional LPN and RN nursing that he would be exempt from

   the mandatory requirements of § 6-5-548.            Rather, at the time of

   the incident in question, in January 2017, Dr. Gilbert was a family

   care doctor of osteopathic medicine. He was not a professor or

   teacher of nursing;19 he held no outstanding qualifications; and

   he was no more qualified than any other family care doctor of

   osteopathic medicine in the United States. (Doc. 147-1 at 2).

   Accordingly, because Dr. Gilbert is not a similarly situated health

   care provider with respect to either Garrick (an LPN) or Long (an

   RN), Defendants’ motions to exclude his testimony on the applicable

   standard of nursing care in this case (Doc. 113, 125) are granted.

         Turning now to the issue of causation, Wilson has proffered

   the testimony of Dr. Gilbert that “the sub-standard medical care

   Harris received on January 21, 2017 [from Nurses Garrick and Long],

   caused or likely contributed to his death.”            (Doc. 147-1 at 15).


   19Dr. Gilbert’s CV shows that he was an assistant professor of
   family medicine at UAB from December 1997 to July 2001.  (Doc.
   147-1 at 2).



                                    36
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 37 of 62   PageID #: 3029



   Defendants argue that Dr. Gilbert’s testimony on causation should

   be excluded under a proper analysis of Rule 702 of the Federal

   Rules of Evidence and the holding of Daubert v. Merrell Dow

   Pharmaceuticals, Inc., 509 U.S. 579 (1993), because he relies on

   speculation to support his opinions in this case and, therefore,

   cannot offer any testimony that would be helpful to the jury.

   (Doc. 113 at 2).

         The law is clear that the proponent of expert testimony bears

   the burden of establishing its admissibility by a preponderance of

   the evidence.     See Rink v. Cheminova, Inc., 400 F.3d 1286, 1291

   (11th Cir. 2005); McClain v. Metabolife Int’l, Inc., 401 F.3d 1233,

   1238 (11th Cir. 2005)(“[t]he burden of establishing qualification,

   reliability, and helpfulness rests on the proponent of the expert

   opinion”).     Importantly, “[a]ny step that renders the analysis

   unreliable . . . renders the expert’s testimony inadmissible.”

   Goebel v. Denver & Rio Grande W. R.R. Co., 346 F.3d 987, 992 (10th

   Cir. 2003).

         The admission of expert evidence is governed by FED. R. EVID.

   702, as explained by Daubert v. Merrell Dow Pharmaceuticals, Inc.,

   509 U.S. 579 (1993), and its progeny.        See Rink, 400 F.3d at 1291.

   In Daubert, the Supreme Court held that the trial judge must

   determine at the outset “whether the expert is proposing to testify

   to (1) scientific knowledge that (2) will assist the trier of fact

   to understand or determine a fact in issue.”         Daubert, 509 U.S. at


                                    37
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 38 of 62     PageID #: 3030



   592.   Daubert requires the trial court to serve as an evidentiary

   “gatekeeper” in making a preliminary assessment of whether the

   “reasoning or methodology properly can be applied to the facts in

   issue.”    Id. at 593.         Rule 702 “compels the district courts to

   perform    the     critical     ‘gatekeeping’     function    concerning    the

   admissibility of expert scientific [and technical] evidence.”

   United    States     v.     Abreu,   406   F.3d   1304,   1306    (11th    Cir.

   2005)(quoting United States v. Frazier, 387 F.3d 1244, 1260 (11th

   Cir. 2004)).     “This [gatekeeping] function inherently requires the

   trial court to conduct an exacting analysis of the foundations of

   expert opinions to ensure they meet the standards for admissibility

   under Rule 702.”      Id.     The analysis requires “the proponent of the

   testimony . . . [to] show that: (1) the expert is qualified to

   testify competently regarding the matters he intends to address;

   (2) the methodology by which the expert reaches his conclusions is

   sufficiently reliable; and (3) the testimony assists the trier of

   fact. . . .”     Maiz v. Virani, 253 F.3d 641, 665 (11th Cir. 2001).

   Stated differently, “the Rules of Evidence – especially Rule 702

   . . . assign to the trial judge the task of ensuring that an

   expert’s testimony . . . rests on a reliable foundation.” Daubert,

   509 U.S. at 597.          Daubert supplies a list of four non-exclusive

   factors that courts may consider in evaluating the reliability of

   an   expert’s    testimony,     namely,    testability,   error    rate,   peer

   review and publication, and general acceptance.              See id., 509 U.S.


                                        38
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 39 of 62   PageID #: 3031



   at 593-95.    Moreover, the Advisory Committee Notes to Rule 702 add

   the factor of whether the expert has adequately accounted for

   obvious alternative explanations.        See Fed. R. Evid. 702, Advisory

   Committee Notes (2000 Amendment).

         In the present case, Defendants argue that Dr. Gilbert’s

   opinion that Harris’ death was caused by the “sub-standard medical

   care” that he received from Nurses Garrick and Long at 4:15 a.m.

   on January 21, 2017, when he was taken to the healthcare unit, is

   too speculative to be reliable because the foundation for the

   opinion is the “assumed” fact that Harris took methamphetamine

   before he was brought to the healthcare unit and was examined by

   Nurses Garrick and Long.         Defendants argue that it is equally

   possible that Harris consumed methamphetamine only after he left

   the healthcare unit and returned to his cell, making it impossible

   for   the   actions   or   inactions    of   Garrick   and    Long   to   have

   proximately caused his death.

         Defendants are correct that the evidence in this case does

   not establish “when” Harris ingested the dose of methamphetamine

   that ended his life.20        However, the Court disagrees that Dr.


   20Dr. Gilbert acknowledged that he did not know when Harris
   ingested the methamphetamine that ended his life or how much
   methamphetamine he ingested.    (Doc. 113-1 at 14, 16-18).     Dr.
   Gilbert also acknowledged that it is possible that Harris took the
   drug before he arrived at the healthcare unit, and it is possible
   that he consumed the drug after he left the healthcare unit.
   (Id.). For purposes of his opinion, however, it is clear that Dr.
   Gilbert assumed that Harris ingested methamphetamine before he

                                    39
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 40 of 62   PageID #: 3032



   Gilbert’s assumption of facts related to the timing of the dose

   renders his opinion unreliable and inadmissible.            In cases such as

   this, where the challenge raised over the expert’s methodology

   “involves an attack on the ‘factual underpinnings’ of his ultimate

   conclusions,” such arguments go “to the weight and credibility of

   the expert’s testimony, not to its admissibility.”                   Ward v.

   Carnival Corp., 2019 U.S. Dist. LEXIS 41022, *21, 2019 WL 1228063,

   *7 (S.D. Fla. Mar. 14, 2019)(citing Sorrels v. NCL (Bahamas), Ltd.,

   796 F.3d 1275, 1285 (11th Cir. 2015)(“Cross-examination and the

   presentation     of   contrary   evidence    ‘are   the    traditional    and

   appropriate means of attacking shaky but admissible evidence.’”).

   Indeed, “there is nothing inherently flawed about an expert relying

   on facts he or she assumes, as the Supreme Court has observed that

   ‘an expert may express an opinion that is based on facts that the

   expert assumes, but does not know, to be true.’”              Ward, 2019 WL

   1228063 at *7 (citing William v. Illinois, 567 U.S. 50, 57 (2012);

   Fed. R. Evid. 703; Mcgarity v. FM Carriers, Inc., 2012 WL 1028593,

   at *7 (S.D. Ga. Mar. 26, 2012)(“[T]he identification of flawed

   data or facts relied upon by an expert is precisely the role of

   cross-examination      and    does    not    render       expert   testimony

   inadmissible under Daubert.”); Hightower v. Goldberg, 2018 WL

   296955, *2 (M.D. Ga. Jan. 4, 2018)(“Defendants’ objections go to



   arrived at the healthcare unit and was examined by Nurses Garrick
   and Long.

                                    40
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 41 of 62   PageID #: 3033



   the weight and credibility of Mr. Beauchamp’s opinions, not their

   reliability. If Mr. Beauchamp failed to consider certain facts in

   forming his opinions, Defendants will be able to vigorously cross

   examine him, present their own expert testimony, and tell the jury

   why they believe his opinion should not be believed.”).

         Based on the foregoing, the Court finds that Defendants’

   objections    to   Dr.   Gilbert’s    testimony   go    to   the    weight   and

   credibility of the testimony, not its admissibility.               Accordingly,

   Dr. Gilbert’s testimony against Nurses Garrick and Long on the

   issue of causation is admissible, and Defendants’ motions to strike

   that testimony (Docs. 113, 125) are denied.              In light of Nurse

   Practitioner Roscoe’s testimony regarding the standard of care,

   and   Dr.   Gilbert’s    testimony    regarding   causation,       Garrick   and

   Long’s motion for summary judgment (Doc. 121) on Wilson’s AMLA

   claims for medical malpractice and wrongful death is hereby denied.

         Wilson also asserts claims in this case against Corizon and

   Dr. Patrick Arnold, M.D. (the Corizon Medical Director at Holman)

   for   medical   malpractice    and    negligent   hiring,     training,      and

   supervision of Nurses Garrick and Long.                Additionally, Wilson

   asserts a claim against Dr. Arnold for wrongful death and against

   Corizon for agency.        (Doc. 17, ¶¶ 17, 103-12, 119-132, 140-47;

   Doc. 120-1 at 3). As previously discussed, Wilson’s claims against

   Corizon and Dr. Arnold for breach of the standard of care are

   governed by the AMLA.      See Ala. Code § 6-5-548(a)(Under the AMLA,


                                    41
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 42 of 62     PageID #: 3034



   “in any action for injury or damages or wrongful death, whether in

   contract or in tort, against a health care provider for breach of

   the standard of care, the plaintiff shall have the burden of

   proving by substantial evidence that the health care provider

   failed to exercise such reasonable care, skill, and diligence as

   other similarly situated health care providers in the same general

   line of practice ordinarily have and exercise in a like case.”).

   Thus, Wilson “must present expert testimony from a similar[ly]-

   situated healthcare provider to illustrate (1) the appropriate

   standard of care, (2) a deviation in the instant case from that

   standard of care, and (3) that the deviation proximately caused

   the injury in the case.”      Thornton, 2020 U.S. Dist. LEXIS 78755 at

   *22, 2020 WL 2128583 at *8.

         In   her   expert   report,    Nurse    Practitioner     Roscoe   offered

   standard of care evidence against Corizon, opining that Corizon’s

   failure to ensure that its staff were providing appropriate care

   for   their   correctional    patients       deviated   from   the   applicable

   standard of care in this case.           (Doc. 114-2 at 11).          Assuming,

   arguendo, that Ms. Roscoe is qualified to offer standard of care

   evidence against Corizon, Wilson nevertheless has failed to offer

   any expert evidence from Ms. Roscoe, Dr. Gilbert, or any other

   expert that this alleged deviation from the applicable standard of

   care proximately caused Harris’ death.           Without expert evidence on

   causation, Wilson’s AMLA claims against Corizon fail as a matter


                                       42
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 43 of 62    PageID #: 3035



   of law.     Accordingly, Corizon’s motion for summary judgment on

   Wilson’s     AMLA   claims   for    negligent      hiring,     training,     and

   supervision and for medical malpractice is granted.

         As noted, Wilson also alleges that Corizon is vicariously

   liable as the employer of Dr. Arnold, and Nurses Long and Garrick.

   The parties agree that there can be no supervisory or vicarious

   liability on the part of Corizon if there was no underlying

   violation.      (Doc. 140 at 9-10).          See Stevenson v. Precision

   Standard, Inc., 762 So. 2d 820, 824 (Ala. 1999)(liability for

   negligent or wanton supervision and training of employees is

   predicated on the underlying tortious conduct of an employee);

   Kelley v. Jacksonville Sheriff’s Office, 2021 U.S. Dist. LEXIS

   68335, *9, 2021 WL 1312733, *4 (M.D. Fla. Apr. 8, 2021)(“Absent

   allegations of a supervisor’s personal participation, or otherwise

   demonstrating a causal connection between a supervisor’s actions

   and the alleged constitutional deprivation, supervisory officials

   are not liable under § 1983 for the unconstitutional acts of their

   subordinates[;][moreover,]         [t]here   can     be   no     policy-based

   liability or supervisory liability when there is no underlying

   constitutional violation”)(quoting Knight through Kerr v. Miami-

   Dade Cnty., 856 F.3d 795, 821 (11th Cir. 2017) and City of Los

   Angeles v. Heller, 475 U.S. 796, 799 (1986) (internal quotation

   marks omitted)).      Here, the Court has denied summary judgment on

   Wilson’s     AMLA   claims   against    Defendants     Garrick     and     Long.


                                      43
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 44 of 62   PageID #: 3036



   Therefore, Wilson’s agency claim against Corizon remains viable

   insofar as it is based on those claims.         However, Wilson’s agency

   claim against Corizon, that is premised on her § 1983 claims

   against Defendants Garrick and Long and her claim against Dr.

   Arnold, fail as the Court has determined that those defendants are

   entitled to summary judgment on those claims. 21               Accordingly,

   Corizon’s motion for summary judgment on Wilson’s agency claim is

   denied to the extent that it is based on wrongful death and the

   alleged breach of the standard of care by Defendants Garrick and

   Long under the AMLA. Corizon’s motion is granted in all other

   respects.

         Next, with respect to Defendant Dr. Arnold, Plaintiff offers

   the testimony of Dr. Gilbert, who offered no opinions against Dr.

   Arnold in his expert report but testified in his deposition, that

   Dr. Arnold breached the applicable standard of care of physicians

   in the correctional setting by failing to review Harris’ medical

   records the day after Harris became ill and by failing to follow

   up on any irregularities.         (Doc. 147-1 at 8-9).         However, Dr.

   Gilbert’s proffered expert standard of care testimony against Dr.

   Arnold is inadmissible because Plaintiff has failed to establish


   21Having granted summary judgment for Defendants Garrick and Long
   on Wilson’s § 1983 claims, Corizon can have no vicarious liability
   related to those claims. Likewise, as discussed, infra, having
   found herein that Dr. Arnold is entitled to summary judgment on
   all claims, there can be no vicarious liability on the part of
   Corizon based on any alleged acts or omissions by Dr. Arnold.

                                    44
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 45 of 62    PageID #: 3037



   that Dr. Gilbert (an urgent care physician) is similarly situated

   to Dr. Arnold (a physician in the correctional setting). Moreover,

   assuming that Dr. Gilbert is similarly situated to Dr. Arnold and

   that his standard of care testimony is admissible, Plaintiff has

   failed to offer any expert testimony that Dr. Arnold’s alleged

   breach of the standard of care (i.e., his failure to review Harris’

   medical records the day after Harris became ill) proximately caused

   Harris’ death.      Indeed, the evidence is undisputed that Dr. Arnold

   was not at work at any time during Harris’ illness; Dr. Arnold had

   no personal involvement in any of the circumstances surrounding

   Harris’ illness or death; and Dr. Arnold was not notified of

   Harris’ illness until after Harris’ death.          (Id.; Doc. 120-1 at 3-

   5, 8).     Thus, having failed to establish that this alleged breach

   of the standard of care by Dr. Arnold proximately caused Harris’

   death, Plaintiff’s AMLA claims against Dr. Arnold fail as a matter

   of law, and Dr. Arnold’s motion for summary judgment on Plaintiff’s

   AMLA claims is granted.

                V.    ADOC Defendants.

         In   her    amended   complaint,   Wilson    asserts    claims   against

   Correctional Defendants Mason and Johnson under § 1983 for failure

   to provide adequate medical care and under state law for wrongful

   death.22    (Doc. 17, ¶¶ 60-66, 80-86).           Defendants maintain that


   22As previously discussed, Wilson has abandoned her claims against
   correctional Defendants Bolar, Craft, Dailey, McQuirter, Raybon,

                                     45
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 46 of 62    PageID #: 3038



   they are entitled to qualified immunity on Wilson’s § 1983 claim

   and state-agent immunity on her state law claim.             (Doc. 130 at 12-

   15; Doc. 129 at 13-16).

                  A. Defendants Johnson and Mason.

                  1. § 1983 Failure to Provide Adequate Medical Care
                     Resulting in Wrongful Death.

          As discussed, “[i]n order for a plaintiff to establish a

   claim under 42 U.S.C. § 1983, he [or she] must prove (1) a violation

   of a constitutional right, and (2) that the alleged violation was

   committed by a person acting under the color of state law.”

   Martinez v. Burns, 459 Fed. Appx. 849, 850-851 (11th Cir. 2012).

   As employees of the Alabama Department of Corrections, the named

   Correctional Defendants are state actors for purposes of this

   action.    See Greffey v. State of Ala. Dep’t of Corrs., 996 F. Supp.

   1368, 1378 (N.D. Ala. 1998)(ADOC prison officials “unquestionably

   were acting under color of state law when performing their assigned

   duties at the St. Clair Correctional Facility pursuant to authority

   vested in them by Alabama statutes.”).              Thus, to establish her

   asserted     claims,    Wilson    must    establish     that     each    named

   Correctional     Defendant,      here    Officers    Mason     and   Johnson,

   personally acted to deprive Harris of a constitutional right.




   and Stewart, and the Court has granted their motions for summary
   judgment with respect to Wilson’s claims in their entirety.

                                     46
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 47 of 62      PageID #: 3039



         Defendants Mason and Johnson maintain that they are entitled

   to qualified immunity on Wilson’s § 1983 claim for failure to

   provide adequate medical care resulting in wrongful death.                     “The

   doctrine of qualified immunity protects government officials from

   liability for civil damages insofar as their conduct does not

   violate clearly established statutory or constitutional rights of

   which a reasonable person would have known.”            Daugherty v. Hurst,

   491 F. Supp. 3d 1214, 1223 (S.D. Ala. 2020)(quoting Pearson v.

   Callahan,    555   U.S.   223,   231      (2009)(internal   quotation      marks

   omitted)).     “To be protected by qualified immunity, the government

   official must first demonstrate that he was acting within the scope

   of his discretionary authority.”            Id. (citing Harbert Int’l, Inc.

   v. James, 157 F.3d 1271, 1281 (11th Cir. 1998)). Here, the parties

   do not dispute that Defendants Mason and Johnson were acting within

   the scope of their discretionary duties as correctional officers

   with respect to the matters alleged in the complaint.

         “Next,    courts    utilize    a    two-part   framework     to   evaluate

   qualified immunity claims.”              Id. (citing Castle v. Appalachian

   Tech. College, 631 F.3d 1194, 1197 (11th Cir. 2011)).                “The first

   element is whether the plaintiff’s allegations, if true, establish

   a constitutional violation.”             Id. (citing Pearson, 555 U.S. at

   232).     “The second element is whether the constitutional right at

   issue was clearly established at the time of the defendant’s

   alleged     misconduct.”     Id.     (citing     Pearson,     555       U.S.      at


                                       47
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 48 of 62       PageID #: 3040



   232)(internal quotation marks omitted).               “Both elements of this

   test must be present for an official to lose qualified immunity,

   and this two-pronged analysis may be done in whatever order is

   deemed most appropriate for the case.”           Id. (citing Brown v. City

   of Huntsville, 608 F.3d 724, 734 (11th Cir. 2010)).                           “If a

   plaintiff fails to establish either one, then the Defendant is

   entitled to qualified immunity.”           Id.

          Turning to the second inquiry first, there is no question

   that    “[f]ederal   and   state    governments       have   a    constitutional

   obligation to provide minimally adequate medical care to those

   whom they are punishing by incarceration.”              Sparks v. Ingle, 724

   Fed. Appx. 692, 693 (11th Cir. 2018)(quoting Harris v. Thigpen,

   941 F.2d 1495, 1504 (11th Cir. 1991)(internal quotation marks

   omitted); see also McElligott v. Foley, 182 F.3d 1248, 1254 (11th

   Cir. 1999)(“It is well settled that the deliberate indifference to

   serious medical needs of prisoners constitutes the unnecessary and

   wanton infliction of pain, proscribed by the Eighth Amendment,”

   and “an official acts with deliberate indifference when he or she

   knows that an inmate is in serious need of medical care, but he

   fails    or    refuses     to    obtain     medical     treatment       for     the

   inmate.”)(quoting        Estelle    v.     Gamble,     429       U.S.   97,     104

   (1976)(internal      quotation     marks   omitted);     see     also   Brown      v.

   Hughes, 894 F.2d 1533, 1538 (11th Cir. 1990)(a prison guard acts

   with deliberate indifference when he or she “ignore[s] without


                                      48
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 49 of 62    PageID #: 3041



   explanation a prisoner’s serious medical condition that is known

   or obvious to them.”). Thus, Wilson has established that, in light

   of the specific context of this case, Harris’ constitutional rights

   were clearly established.

         The Court must now determine whether Wilson has established

   that Mason and Johnson were personally deliberately indifferent to

   Harris’ serious medical need.             “[D]eliberate indifference has

   three components: (1) subjective knowledge of a risk of serious

   harm; (2) disregard of that risk; (3) by conduct that is more than

   mere negligence.”        McElligott, 182 F.3d at 1255.              “[S]ummary

   judgment must be granted for the defendant official unless the

   plaintiff     presents    evidence       of     the   official’s    subjective

   knowledge, as follows: since a finding of deliberate indifference

   requires a finding of the defendant’s subjective awareness of the

   relevant risk, a genuine issue of material fact exists only if the

   record    contains    evidence,        albeit     circumstantial,    of    such

   subjective awareness.” Id. (quoting Campbell v. Sikes, 169 F.3d

   1353, 1364 (11th Cir. 1999)(internal quotation marks omitted).

   “Likewise, in addition to the subjective awareness of the relevant

   risk,    Estelle   requires    that     plaintiff     show   more   than   mere

   negligence to establish a violation of the Eighth Amendment and

   defeat a prison official’s motion for summary judgment.”               Id.

         In their motions for summary judgment, Mason and Johnson

   assert that they are entitled to summary judgment on Wilson’s


                                     49
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 50 of 62       PageID #: 3042



   deliberate indifference claim because there is no evidence that

   either was deliberately indifferent to Harris’ serious medical

   need.   (Doc. 129 at 8; Doc. 130 at 5).            In opposition to Johnson’s

   and Mason’s summary judgment motions, Wilson has presented a

   declaration    executed       by    inmate    Quandarius   Faulkner    and   other

   inmates in which the declarants state that, on January 21, 2017,

   at approximately 6:30 p.m., they observed officers, who were

   supposed to be conducting cells checks, sitting in the “office”

   (cube) in the segregation unit “where they can hear inmate[s] very

   clearl[y].”       (Doc. 149-1 at 26).           According to the declarants,

   beginning    at   approximately        6:30    p.m.,   inmates   in   segregation

   yelled for help for hours, shouting “man down-man down” in an

   effort to get the officers to come out of the cube and check on

   Harris (referred to as “Bear”), but the officers “never made one

   move.”23    (Id.).    The inmates further state that, when the officers

   finally came onto the floor hours later and went to “Bear’s” cell,

   he was dead.         (Id.).        In one section of the declaration, the

   officers are identified as “Tate and Bennett,” while in another

   section of the declaration, they are identified as “Johnson and

   Mason.”     (Id. at 26-27).         This evidence places Johnson and Mason




   23The evidence is undisputed that there are no cameras or intercoms
   on death row or the segregation unit; thus, in order to get the
   officers’ attention, the inmates have to yell and beat on the
   cells. (Doc. 152-1 at 7).

                                         50
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 51 of 62     PageID #: 3043



   in Cube 5 in the segregation unit at the time that the inmates

   were shouting for help for Harris.

         In addition, Wilson relies on a second written statement

   signed by inmate Quandarius Faulkner, who alleges that, on January

   21, 2017, Johnson and Mason were in the segregation unit after

   6:00 p.m., when inmates shouted right at them trying to get their

   attention for Harris, who was crying out in pain, but the officers

   ignored   the   inmates’    calls   for     help.    (Doc.     149-1   at   28).

   Additionally,     Wilson   offers     the   declaration   of    inmate      Mario

   Flores, who alleges that on January 21, 2017, his cell was located

   five cells down from Harris’ cell and that he heard the inmates

   “hollering and kicking on cells” saying “man down, man down” and

   that the officers would not come.           (Doc. 149-1 at 57).     He further

   alleges that he heard Harris hollering for help over and over and

   that officers finally came around 2:00 a.m. and found Harris dead.24

   (Id.).

         Also, Officer McQuirter testified that, on the evening of

   January 21, 2017, he worked as the cube operator in Cube 5 in the

   segregation unit from 6:00 p.m. to 10:00 p.m.25 (Doc. 128-15 at 3-


   24As noted, supra, Defendants Mason and Johnson deny that they were
   indifferent to Harris’ medical needs or that they heard anyone
   call for help for Harris. (Doc. 128-9 at 2; Doc. 152-1 at 5; Doc.
   129 at 9).

   25As a cube officer, McQuirter was not allowed to leave the cube
   during his shift. (Doc. 128-8 at 2; Doc. 128-15 at 3).



                                    51
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 52 of 62   PageID #: 3044



   5).   McQuirter testified that the segregation unit was very noisy

   during his shift, that inmates often beat on their cells and yell,26

   and that at no time did he hear anyone call for help.27           (Doc. 128-

   15 at 3-5; Doc. 128-8 at 2; Doc. 128-3 at 7-8; Doc. 152-1 at 5).

   However, the inmate declarants testified that the officers sitting

   inside the cube/office in the segregation unit (referring to

   Johnson and Mason) “can hear inmates very clearly.”              (Doc. 149-1

   at 26;).    This conflict cannot be resolved on summary judgment.

         The evidence further shows that Cubes 3 and 4 at Holman

   Correctional Facility are located in death row, and Cube 5 is

   located in the segregation unit. (Doc. 133-1 at 1).           The cubes are

   adjacent to one another, and each cube has a cube operator, who is

   responsible for opening and closing the gate to control entry into

   the cube and for recording the activities of all of the officers.

   (Doc. 128-3 at 2-3; Doc. 128-15 at 3).          By having all three cube

   operators simultaneously logging the officers’ activities in each

   of the cubes (Cubes 3, 4, and 5), the prison is able to maintain

   a record of routine activities performed by the officers in each

   of those cubes.     (Doc. 138-1 at 24; Doc. 128-3 at 3; Doc. 133-1 at

   1).


   26Officer Craft testified that inmates often beat on their cells
   and yell to get each other’s attention. (Doc. 128-3 at 7-8).

   27Other officers testified that it was difficult to hear inside
   the cube because of all of the noise. (Doc. 128-15 at 3-5; Doc.
   128-8 at 2; Doc. 128-3 at 7-8; Doc. 152-1 at 5).

                                    52
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 53 of 62   PageID #: 3045



         Defendants    Johnson   and     Mason   acknowledge,    and     the   duty

   records reflect, that they were on duty at Holman on January 21

   and 22, 2017.      (Doc. 128-8 at 2; Doc. 138-1 at 24-25, 64; Doc.

   152-1 at 30-35).       As noted, supra, the relevant evidence shows

   that, on January 21, 2017, at approximately 4:15 a.m., Mason, along

   with Johnson and Craft, took Harris to the HCU to seek medical

   help after Mason noticed that Harris appeared to be acting out of

   character, with slurred speech and smelling of bleach. The medical

   staff assessed Harris with a bleach allergy and recommended that

   he remain in the HCU. Harris refused; so, Mason ventilated Harris’

   cell in an effort eliminate the bleach odor.          (Doc. 130 at 9-10).

         Later that evening, Johnson was assigned as the rover on the

   segregation unit beginning at 6:30 p.m. (Doc.            128-3 at 5; Doc.

   129 at 2).    As the segregation rover, Johnson was responsible for

   conducting cell checks and counts and other duties such as meals,

   pill call, and showers. (Doc. 128-15; Doc. 128-8 at 2; Doc. 128-

   9; Doc. 128-3). Although the duty log for Cube 5 in the segregation

   unit is missing (Doc. 128-15 at 4), the duty logs from the other

   cubes   record     that   Johnson     performed   various     tasks    on   the

   segregation unit during the evening of January 21, 2017, at 6:30

   p.m., 10:00 p.m., 11:00 p.m., and from 1:30 a.m. to 2:18 a.m. on

   the morning of January 22, 2017. (Doc. 133-1 at 2-5). In addition,

   the duty post log entries from the other cubes show that the unit

   rovers (which would include Johnson) conducted tier/cell checks on


                                    53
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 54 of 62   PageID #: 3046



   their respective units on January 21, 2017, at 7:30 p.m., 8:05

   p.m., 8:31 p.m., 9:35 p.m., 10:00 p.m., 11:35 p.m., and on January

   22, 2017, at 12:05 a.m., 12:30 a.m., and 2:35 a.m. (Doc. 133-1 at

   2-5).   This evidence places Johnson on the segregation unit floor

   performing his duties as rover at the precise time that the inmates

   claim they were yelling at him for help for Harris.

         Meanwhile, the evidence shows that Mason was assigned to the

   adjacent death row unit as a rover during the same period. (Doc.

   128-8 at 2; Doc. 128-9 at 1).          As a death row rover, Mason was

   responsible for conducting cell checks and performing other duties

   in his assigned area, i.e., death row.         (Doc. 128-3 at 2).       Mason

   testified that he worked the death row unit from 6:00 p.m. to 10:00

   p.m. on January 21, 2017.        However, the duty logs reflect that,

   from approximately 9:00 p.m. to 9:15 p.m., Mason escorted Nurse

   Thomas to the floor of the segregation unit for pill call. (Doc.

   133-1 at 4).     Indeed, Mason acknowledged in his statement to the

   I&I investigator that he escorted Nurse Thomas to pill call on the

   segregation unit at approximately 9:15 p.m. on the evening of

   January 21, 2017.     (Doc. 139).     This evidence places Mason on the

   segregation unit floor at the time that the inmates were yelling

   for help for Harris “for hours” and also places Mason at Harris’

   cell at 9:15 p.m. when Harris ostensibly refused to take his

   medication at pill call.       (Doc. 138-1 at 23).




                                    54
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 55 of 62     PageID #: 3047



         In addition, Officer McQuirter testified that, although the

   duty log was missing for Cube 5 (on the segregation unit) for his

   shift from 6:00 p.m. to 10:00 p.m. on January 21, 2017, the log

   did   not,   in   any   event,   list   any   officer   activities     for   the

   segregation unit that evening28 because no officers came to the

   segregation unit at any time during his shift.            29   (Doc. 128-15 at

   4-5).   This conflict in the evidence cannot be resolved on summary

   judgment.

         Based on the foregoing evidence, a genuine issue of material

   fact exists with respect to whether Mason and/or Johnson were

   present in the segregation unit on the evening of January 21, 2017;

   if so, whether they were alerted (while in the cube or on the floor



   28Per McQuirter, the only notation that his duty log had on it from
   that night was that he relieved the day shift cube operator and
   that he accounted for the keys and equipment. (Doc. 128-15 at 4).

   29The Court notes that, if Wilson were merely arguing that Johnson
   and Mason were deliberately indifferent for failing to perform
   their duties to conduct cell checks or pill calls in segregation
   on the evening in question, such would not be sufficient to support
   a claim of deliberate indifference. See Goodman v. Kimbrough, 718
   F. 3d 1325, 1332 (llth Cir. 2013)(defendants’ failure to perform
   required cell checks, deactivation of emergency call button, and
   failure to actually enter the cells when performing head counts
   amounted to negligence and gross negligence but, absent evidence
   showing a subjective awareness of risk and indicating that officers
   deliberately disregarded a risk that the victim was in danger, the
   plaintiff’s claim for deliberate indifference failed.). Here,
   however, Wilson contends that Johnson and Mason were in the
   segregation unit on the evening of January 21, 2017; that they
   were alerted to the fact that Harris was experiencing a medical
   emergency; and that they disregarded the inmates’ pleas for help.



                                     55
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 56 of 62    PageID #: 3048



   performing duties such as checks, counts, and pill call) that

   Harris   was   suffering   from   a    serious   medical   condition; 30 and

   whether they deliberately ignored that need for help.31             It is not

   the province of the Court at this stage to determine the accuracy

   of the log entries or to resolve inconsistencies between the

   evidence.      Rather, it is the Court’s obligation to view the

   evidence in the light most favorable to Wilson.32             Having done so,

   the evidence, if true, supports Wilson’s claim that Johnson and

   Mason were present in the segregation unit (in the cube and on the

   floor) when Harris needed medical help; they were alerted to


   30Also relevant to this inquiry is the evidence that Johnson and
   Mason had escorted Harris to the HCU less than twenty-four hours
   earlier for a serious medical condition, and the segregation unit
   had no cameras or intercoms, making it necessary (and common) for
   inmates to yell or bang on the cells to get the officers’ attention
   when an inmate needed medical help. (Doc. 128-15 at 5; Doc. 152-1
   at 5, 7).

   31Defendants point out that their expert, Jack Kalin, Ph.D., who
   is a board-certified toxicologist, opined that Harris’ ingestion
   of the methamphetamine, which caused his death, would likely have
   occurred six to twelve hours before his death, but in no event
   less than two hours before his death. (Doc. 129 at 9; Doc. 128-
   11 at 2). Given this evidence, as well as the evidence that Harris
   was found dead at 2:40 a.m. on January 22, 2017 (Doc. 117-3 at 7)
   and that Johnson and Mason were in the segregation unit and were
   alerted to Harris’ need for medical help while performing their
   duties between 6:30 p.m. on January 21, 2017 and 2:40 a.m. on
   January 22, 2017, a reasonable jury could find that their failure
   to procure Harris medical attention proximately caused Harris’
   death.   Therefore, the Court rejects any purported argument by
   Defendants based on lack of evidence of causation.

   32To be clear, the Court’s holding today does not mean that Wilson’s
   version of the facts will ultimately prove to be correct.


                                     56
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 57 of 62     PageID #: 3049



   Harris’ need for medical help; and they ignored Harris’ serious

   medical need.    Therefore, at this stage of the litigation, Johnson

   and Mason are not entitled to qualified immunity on Wilson’s §

   1983 deliberate indifference claim, and their motions for summary

   judgment on Wilson’s § 1983 claims are denied.

         B. Wrongful Death Claim Pursuant to Ala. Code, § 6-5-410.

         Next,    Wilson    asserts    a    wrongful    death     claim   against

   Defendants Johnson and          Mason, in their individual capacities,

   pursuant to Ala. Code, § 6-5-410. (Doc. 17 ¶¶ 11, 80-86).                Wilson

   alleges that, with knowledge that Harris was in acute medical

   distress,      Johnson    and    Mason     negligently,        wantonly,     and

   purposefully failed to obtain medical treatment, resulting in

   Harris’ wrongful death, and that Johnson and Mason’s acts or

   omissions     were   willful,   malicious,   in     bad    faith,   beyond   his

   authority, or under a mistaken interpretation of the law.                (Id.).

   Johnson and Mason maintain that they are is entitled to summary

   judgment because Wilson has presented no evidence to support her

   allegations against them and because they are entitled to state-

   agent immunity on Wilson’s state law claim.               (Doc. 130 at 12).

         First, as Defendants point out, to sustain her claim for

   wrongful death against them, Wilson must offer proof of a wrongful

   act, omission, or negligence by each Defendant.              See Ala. Code, §

   6-5-410 (“A personal representative may commence an action and

   recover such damages as the jury may assess . . . for the wrongful


                                      57
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 58 of 62   PageID #: 3050



   act, omission, or negligence of any person . . . whereby the death

   of the testator or intestate was caused. . . .”).

         Moreover, “employees of the DOC are entitled to State-agent

   immunity when in conducting the activities made the basis of the

   action they were exercising judgment in the administration of the

   DOC.”   Ex parte Ruffin, 160 So. 3d 750, 753 (Ala. 2014)(citations

   and internal quotation marks omitted).        “The restatement of State-

   agent immunity as set out in Ex parte Cranman, 792 So. 2d 392 (Ala.

   2000), governs the determination of whether a State agent is

   entitled to immunity.”       Id.    In Cranman, 792 So. 2d at 405, the

   Alabama Supreme Court stated the test for State-agent immunity, in

   pertinent part, as follows:

               A State agent shall be immune from civil
               liability in his or her personal capacity when
               the conduct made the basis of the claim
               against the agent is based upon the agent’s .
               . .

                     (3) discharging duties imposed on a
                     department or agency by statute, rule, or
                     regulation, insofar as the statute, rule,
                     or regulation prescribes the manner for
                     performing the duties and the State agent
                     performs the duties in that manner; or

                     (4)   exercising    judgment   in           the
                     enforcement of the criminal laws of         the
                     State, including, but not limited           to,
                     law-enforcement officers’ arresting          or
                     attempting to arrest persons; . . .

               Notwithstanding anything to the contrary in
               the foregoing statement of the rule, a State
               agent shall not be immune from civil liability
               in his or her personal capacity . . .


                                      58
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 59 of 62   PageID #: 3051




                      (2) when the State agent acts willfully,
                      maliciously, fraudulently, in bad faith,
                      beyond his or her authority, or under a
                      mistaken interpretation of the law.

   (Emphasis in original).

         “[T]he test for state agent immunity follows a similar burden-

   shifting framework as qualified immunity.” Daugherty, 491 F. Supp.

   3d at 1227 (citing Hunter v. Leeds, 941 F.3d 1265, 1283 (11th Cir.

   2019)).    “First, the officer must show that the claims arise from

   a   law   enforcement   function.”      Id.   (citing   Ex    parte   City     of

   Montgomery, 272 So. 3d 155, 161 (Ala. 2018)).            “Then the burden

   shifts to the plaintiff to show one of the Cranman exceptions

   applies.”    Id.

         As with the prior analysis under federal law, there is no

   dispute that Johnson and Mason were acting in a discretionary

   function when managing the confinement and guarding of prisoners.

   See Ex parte Ruffin, 160 So. 3d at 754.         Thus, they have met their

   initial burden of showing that they are entitled to state-agent

   immunity.    See Ruffin, 160 So. 3d at 753.       Accordingly, the burden

   now shifts to Wilson to show that an exception applies.                      See

   Daugherty, 491 F. Supp. 3d at 1227.

         The exception being argued here is that the State agents acted

   willfully, maliciously, fraudulently, in bad faith, or beyond his

   or her authority. “The immunity afforded State agents who exercise

   their judgment . . . is not abrogated for negligent and wanton


                                    59
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 60 of 62   PageID #: 3052



   behavior; instead, immunity is withheld only upon a showing that

   the State agent acted willfully, maliciously, fraudulently, in bad

   faith, or beyond his or her authority.”         Giambrone v. Douglas, 874

   So. 2d 1046, 1057 (Ala. 2003).

         For the same factual reasons that Johnson and Mason are not

   entitled to qualified immunity on Wilson’s federal claim, the Court

   finds that they similarly are not entitled to state-agent immunity

   on her state law wrongful death claim.            As discussed, there is

   conflicting evidence in this case about whether Johnson and Mason

   heard inmates’ pleas for medical help for Harris on January 21,

   2017, and willfully ignored said pleas.          As discussed, it is not

   the province of the Court at this stage to determine the accuracy

   of   this   evidence   or   to   resolve   inconsistencies      between   the

   evidence.    It is the Court’s obligation to view this evidence in

   the light most favorable to Wilson, and having done so, the

   evidence suggests that Johnson and Mason were in Cube 5 and on the

   floor in the segregation unit at the time that the inmates were

   yelling for help for Harris, beginning at approximately 6:30 p.m.

   and continuing for hours; that Johnson and Mason were able to hear

   the pleas for help and therefore knew that Harris needed medical

   help; and that they failed to obtain medical treatment for Harris.

   This evidence, if true, would support Wilson’s claim that Johnson

   and Mason acted willfully, maliciously, or beyond his authority in

   denying Harris medical care which led to his death.           Therefore, at


                                    60
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 61 of 62   PageID #: 3053



   this stage of the litigation, Johnson and Mason are not entitled

   to state-agent immunity on Wilson’s state law wrongful death claim.

         In sum, because Wilson has proffered evidence that Johnson

   and Mason acted willfully, maliciously, fraudulently or in bad

   faith, beyond their authority, or under a mistaken interpretation

   of the law in failing to obtain medical treatment for Harris, they

   are not entitled to state-agent immunity on Wilson’s state law

   wrongful death claim.       Accordingly, Johnson’s and Mason’s motion

   for summary judgment (Doc. 127) on Plaintiff’s state law wrongful

   death claim is denied.

                IV. Conclusion. 33

         Based on the foregoing, Defendants Dr. Arnold, Bolar, Craft,

   Dailey,     McQuirter,   Raybon,    and   Stewart’s   motions   for   summary

   judgment (Docs. 118, 127) are GRANTED on all claims; Defendants

   Garrick and Long’s motion for summary judgment (Doc. 121) is

   GRANTED in part as to Plaintiff’s federal § 1983 claims and DENIED

   in   part   as   to   Plaintiff’s    state   law   AMLA   claims;   Defendant

   Corizon’s motion for summary judgment (Doc. 115) is GRANTED in

   part as to Plaintiff’s AMLA claims and as to Plaintiff’s agency



   33The Court has considered Wilson’s motion to amend the Court’s
   order of March 24, 2020, denying leave to disclose expert witness
   Dr. Adel Shaker.    (Doc. 168).   For the reasons stated in the
   Court’s previous order (Doc. 88), and Defendants’ response (Doc.
   169), the motion (Doc. 168) is denied.      Defendants’ motion to
   strike (Doc. 169) Plaintiff’s motion to amend the Court’s order is
   denied as moot.

                                       61
Case 1:18-cv-00461-B Document 181 Filed 08/05/21 Page 62 of 62   PageID #: 3054



   claim related to Dr. Arnold and DENIED in part as to Plaintiff’s

   agency claims related to Garrick and Long; and Defendants Johnson

   and Mason’s motion for summary judgment (Doc. 127) is DENIED as to

   all claims.     Accordingly, Plaintiff’s claims against Defendants

   Dr. Arnold, Bolar, Craft, Dailey, McQuirter, Raybon, and Stewart

   are DISMISSED with prejudice in their entirety.

         For the reasons stated herein, Defendants’ motions to exclude

   the testimony of Plaintiff’s expert Lori Roscoe (Docs. 114, 126)

   are   DENIED;   Defendants’    motions   to   exclude   the    testimony       of

   Plaintiff’s expert Dr. Robert Gilbert (Docs. 113, 125) are GRANTED

   in part as to Dr. Gilbert’s opinion on the applicable standard of

   care and DENIED in part as to Dr. Gilbert’s opinion on causation;

   Plaintiff’s motion to amend the Court’s order (Doc. 168) is DENIED;

   and Defendants’ motion to strike Plaintiff’s motion to amend the

   Court’s order (Doc. 169) is DENIED as moot.

         DONE this 4th day of August, 2021.

                                                   /s/ SONJA F. BIVINS
                                              UNITED STATES MAGISTRATE JUDGE




                                    62
